          Case 5:19-cv-00834-DAE Document 3 Filed 07/15/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS

MALIBU MEDIA, LLC,                              )
                                                )
       Plaintiff,                               )   Civil Action Case No.
                                                )
v.                                              )
                                                )
JOHN DOE infringer using                        )
IP address 70.121.72.191,                       )
                                                )
       Defendant.                               )
                                                )

               NOTICE OF FILING RULE 7.1 DISCLOSURE STATEMENT

       PLEASE TAKE NOTICE, pursuant to Fed. R. Civ. P. 7.1, Plaintiff does not have a

parent corporation nor a publicly held corporation that owns more than 10% of its stock.

                                                    Respectfully submitted,


                                                    By: /s/ Paul S. Beik
                                                    Paul S. Beik
                                                    Texas Bar No. 24054444
                                                    BEIK LAW FIRM, PLLC
                                                    8100 Washington Ave., Suite 1000
                                                    Houston, TX 77007
                                                    T: 713-869-6975
                                                    F: 713-868-2262
                                                    E-mail: paul@beiklaw.com
                                                    ATTORNEY FOR PLAINTIFF




RULE 7.1 DISCLOSURE STATEMENT                  1
